J-A28025-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 DAMEN JAROD DRAKEFORD                   :
                                         :
                   Appellant             :   No. 851 EDA 2017

           Appeal from the Judgment of Sentence February 2, 2017
              In the Court of Common Pleas of Monroe County
            Criminal Division at No(s): CP-45-CR-0002309-2016


BEFORE: GANTMAN, P.J., PANELLA, J., and DUBOW, J.

JUDGMENT ORDER BY PANELLA, J.                         FILED JULY 13, 2018

      Damen Jarod Drakeford entered an open guilty plea to forgery, 18

Pa.C.S.A. § 4101(a)(3), graded as a third-degree felony. The written guilty

plea and colloquy has Drakeford’s prior record score as two and sets forth the

standard range guideline sentence as restorative sanctions to nine months.

See Written Guilty Plea and Colloquy, filed 12/1/16, at 1 ¶2. It also informed

him of the maximum penalty.

      At   sentencing,   however,    Drakeford’s   counsel   explained   that

“unfortunately” the prior record score in the written guilty plea and colloquy

was incorrect and Drakeford’s prior record score was not two, but five. N.T.,

Sentencing, 2/2/17, at 2-3. That made the standard range guideline sentence

not restorative sanctions to nine months, but six to sixteen months. See id.,

at 3. See also 204 Pa. Code § 303.16(a). Basic Sentencing Matrix, 7th

Edition Amendment 3 (9/25/15). The matter proceeded and the court imposed
J-A28025-17



a sentence of twelve to 36 months, a sentence within the standard range of

the guidelines. At this proceeding, Drakeford never moved to withdraw his

guilty plea. Nor did he lodge any objection. And he did not later file a post-

sentence motion.

      On appeal, Drakeford asserts that the sentencing court abused its

discretion when it failed to advise him at sentencing that he was entitled to

withdraw his guilty plea given the erroneous prior record score in the written

guilty plea and colloquy. Drakeford acknowledges that this proposed obligation

on the sentencing court “may constitute a new area of review by the court….”

Appellant’s Brief, at 12. It would. But Drakeford’s argument fails for another

reason: He did not preserve this issue for our review.

      “In order to preserve an issue related to the guilty plea, an appellant

must either object at the sentence colloquy or otherwise raise the issue at the

sentencing hearing or through a post-sentence motion.” Commonwealth v.

Tareila, 895 A.2d 1266, 1270 n.3 (Pa. Super. 2006) (citation, brackets, and

internal quotation marks omitted). As mentioned, Drakeford did none of these

things. Instead, he raises this claim for the first time on appeal. See also

Pa.R.A.P. 302(a) (“Issues not raised in the lower court are waived and cannot

be raised for the first time on appeal.”) We find the claim waived.

      Judgment of sentence affirmed.




                                     -2-
J-A28025-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/13/2018




                          -3-